DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been issued in response to amendment filed on 06/29/2022.  Claims 1-4, 6-9, 12-16, and 19-20 have been amended.  Claims 5, and 17 have been canceled.  Claims 1-4, 6-16, and 18-20 are pending in this Office Action. 

Allowable Subject Matter
Claims 1-4, 6-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of made of record do not teach the filter table or index comprising the spatial columns and candidate rows, each column intersects with candidate rows, and the spatial columns are associated with spatial column based on the selected set of common geohash depth level as, generating entries for the filter table or index comprising of generating geohash values with respect to associated geometries based on an assigned depth level (m), storing the geohash value within the spatial columns intersecting with the candidate rows, and generating results of query based on geospatial relationships of spatial data in each row of the candidate row, generating a map indicating geographical locations for a user, and presenting the map enabling user to proceed to specified locations of geographical locations recited in independent claim 1, and similar claimed elements in claims 13, and 20.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




08/13/2022
/THU NGUYET T LE/Primary Examiner, Art Unit 2162